DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/3/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
	In view of the present amendment, the outstanding 35 USC § 112 rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10-12, 14, 20, 22, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20100115275 (Suh et al.) in view of Chinese Patent Application Publication No. CN1889767 (Jun).
Regarding claim 1, Suh et al. discloses: “receiving, by an access network device (FIG. 2: “eNB 113”), first information (FIG. 2: 209: “Security Mode Command (SMC)”) sent by a core network device (FIG. 2: 209: “MME 115”; [0041]: “the MME 115 transmits to the eNB 113 a triggering message of an AS information Security Mode Command (SMC), including the UE security capability received from the UE 111 in step 203, i.e., SMC message in step 209”) or a terminal device (FIG. 2: “UE 111”; [0040]: “Referring to FIG. 2, the UE 111 transmits a UE security capability to an eNB 113 in step 201”; [0041]: “the MME 115 transmits to the eNB 113 a triggering message of an AS information Security Mode Command (SMC), including the UE security capability received from the UE 111 in step 203, i.e., SMC message in step 209”); and determining, by the access network device (FIG. 2: “eNB 113”) according to the first information (FIG. 2: 209: “Security Mode Command (SMC)”), whether to perform security processing on to-be-processed data (FIG. 2:211; [0042]: “Upon receipt of the SMC message, the eNB 113 compares the UE security capability information received from the UE 111 and UE security capability information received from the MME 115 to validate the UE security capability in step 211.  The eNB 113 then selects an AS security algorithm from a list of the security algorithms”), wherein the first information sent by a core network device” (FIG. 2: 209: “MME 115”; [0041]: “the MME 115 transmits to the eNB 113 a triggering message of an AS information Security Mode Command (SMC), including the UE security capability received from the UE 111 in step 203, i.e., SMC message in step 209”).
	However, Suh et al. does not clearly disclose the remaining limitations of the claim.  To that end, Jun discloses: “indicating one type of the following information: security processing is required to be performed on the to-be-processed data (Pg. 4, lines 14 – 17: “The security of the media stream is not necessary for every session.  It is necessary to decide whether or not to protect the media stream according to the security requirements of the user in each session and the security requirements of the session service.  Therefore, a security policy can be configured on the boundary control entity or obtained from other entities”) security processing is not needed to be performed on the to-be-processed data (Pg. 4, lines 14 – 17: “The security of the media stream is not necessary for every session.  It is necessary to decide whether or not to protect the media stream according to the security requirements of the user in each session and the security requirements of the session service.  Therefore, a security policy can be configured on the boundary control entity or obtained from other entities”), and security processing is preferred to be performed on the to-be-processed data” (Pg. 4, lines 14 – 17: “The security of the media stream is not necessary for every session.  It is necessary to decide whether or not to protect the media stream according to the security requirements of the user in each session and the security requirements of the session service.  Therefore, a security policy can be configured on the boundary control entity or obtained from other entities”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Suh et al. with the invention of Jun in order to indicate one type of security processing to be performed on the to-be-processed data (e.g., see Jun @ Pg. 4, lines 14 - 17).
	With respect to claim 12, Suh et al. discloses: “sending, by a core network device (FIG. 2: 115: “MME 115”), first information to an access network device (FIG. 2: 113, 209: “MME 115”; [0041]: “the MME 115 transmits to the eNB 113 a triggering message of an AS information Security Mode Command (SMC), including the UE security capability received from the UE 111 in step 203, i.e., SMC message in step 209”), wherein the first information (FIG. 2: 209: “Security Mode Command (SMC)”) is used for the access network device (FIG. 2: 113) to determine whether to perform security processing on to-be-processed data” (FIG. 2:211, 212; [0042]: “Upon receipt of the SMC message, the eNB 113 compares the UE security capability information received from the UE 111 and UE security capability information received from the MME 115 to validate the UE security capability in step 211. The eNB 113 then selects an AS security algorithm from a list of the security algorithms”).
	In addition, Jun discloses: “indicating one type of the following information: security processing is required to be performed on the to-be-processed data (Pg. 4, lines 14 – 17: “The security of the media stream is not necessary for every session.  It is necessary to decide whether or not to protect the media stream according to the security requirements of the user in each session and the security requirements of the session service.  Therefore, a security policy can be configured on the boundary control entity or obtained from other entities”) security processing is not needed to be performed on the to-be-processed data (Pg. 4, lines 14 – 17: “The security of the media stream is not necessary for every session.  It is necessary to decide whether or not to protect the media stream according to the security requirements of the user in each session and the security requirements of the session service.  Therefore, a security policy can be configured on the boundary control entity or obtained from other entities”), and security processing is preferred to be performed on the to-be-processed data” (Pg. 4, lines 14 – 17: “The security of the media stream is not necessary for every session.  It is necessary to decide whether or not to protect the media stream according to the security requirements of the user in each session and the security requirements of the session service.  Therefore, a security policy can be configured on the boundary control entity or obtained from other entities”).
	With respect to claim 14, Suh et al. discloses: “determining, by the core network device (FIG. 2: “MME 115”) according to subscription information of the terminal device and/or capability information of the terminal device (FIG. 2: “UE 111”), whether to perform security processing on the to-be-processed data” (FIG. 2:211; [0042]: “Upon receipt of the SMC message, the eNB 113 compares the UE security capability information received from the UE 111 and UE security capability information received from the MME 115 to validate the UE security capability in step 211. The eNB 113 then selects an AS security algorithm from a list of the security algorithms”).
	With respect to claim 20, Suh et al. discloses: “an access network device (FIG. 2: “eNB 113”), wherein the access network device comprises: a transceiver, configured to receive first information (FIG. 2: 209: “Security Mode Command (SMC)”) sent by a core network device (FIG. 2: 209: “MME 115”; [0041]: “the MME 115 transmits to the eNB 113 a triggering message of an AS information Security Mode Command (SMC), including the UE security capability received from the UE 111 in step 203, i.e., SMC message in step 209”) or a terminal device (FIG. 2: “UE 111”; [0040]: “Referring to FIG. 2, the UE 111 transmits a UE security capability to an eNB 113 in step 201”; [0041]: “the MME 115 transmits to the eNB 113 a triggering message of an AS information Security Mode Command (SMC), including the UE security capability received from the UE 111 in step 203, i.e., SMC message in step 209”); and a processor (FIG. 2: “eNB 113”), configured to determine, according to the first information, whether to perform security processing on to-be-processed data (FIG. 2:211; [0042]: “Upon receipt of the SMC message, the eNB 113 compares the UE security capability information received from the UE 111 and UE security capability information received from the MME 115 to validate the UE security capability in step 211. The eNB 113 then selects an AS security algorithm from a list of the security algorithms”), wherein the transceiver is configured to: receive the first information (FIG. 2: 209: “Security Mode Command (SMC)”) sent by the core network device” (FIG. 2: 209: “MME 115”; [0041]: “the MME 115 transmits to the eNB 113 a triggering message of an AS information Security Mode Command (SMC), including the UE security capability received from the UE 111 in step 203, i.e., SMC message in step 209”).
	In addition, Jun discloses: “indicating one type of the following information: security processing is required to be performed on the to-be-processed data (Pg. 4, lines 14 – 17: “The security of the media stream is not necessary for every session.  It is necessary to decide whether or not to protect the media stream according to the security requirements of the user in each session and the security requirements of the session service.  Therefore, a security policy can be configured on the boundary control entity or obtained from other entities”) security processing is not needed to be performed on the to-be-processed data (Pg. 4, lines 14 – 17: “The security of the media stream is not necessary for every session.  It is necessary to decide whether or not to protect the media stream according to the security requirements of the user in each session and the security requirements of the session service.  Therefore, a security policy can be configured on the boundary control entity or obtained from other entities”), and security processing is preferred to be performed on the to-be-processed data” (Pg. 4, lines 14 – 17: “The security of the media stream is not necessary for every session.  It is necessary to decide whether or not to protect the media stream according to the security requirements of the user in each session and the security requirements of the session service.  Therefore, a security policy can be configured on the boundary control entity or obtained from other entities”).
	Regarding claims 3 and 22, Suh et al. discloses: “the determining, by the access network device (FIG. 2: “eNB 113”) according to the first information (FIG. 2: 209: “Security Mode Command (SMC)”), whether to perform security processing on to-be-processed data comprises: when the first information (FIG. 2: 209: “Security Mode Command (SMC)”) indicates that security processing is preferred to be performed on the to-be-processed data, determining, by the access network device (FIG. 2: “eNB 113”) according to subscription information of the terminal device and/or capability information of the terminal device (FIG. 2: “UE 111”), whether to perform security processing on the to-be-processed data” (FIG. 2:211; [0042]: “Upon receipt of the SMC message, the eNB 113 compares the UE security capability information received from the UE 111 and UE security capability information received from the MME 115 to validate the UE security capability in step 211. The eNB 113 then selects an AS security algorithm from a list of the security algorithms”).
Suh et al. discloses: “the subscription information of the terminal device and/or the capability information of the terminal device are/is provided by the core network device (FIG. 2: “MME 115”) or the terminal device” (FIG. 2:211; [0042]: “Upon receipt of the SMC message, the eNB 113 compares the UE security capability information received from the UE 111 and UE security capability information received from the MME 115 to validate the UE security capability in step 211”).
	Regarding claims 11 and 30, Suh et al. discloses: “the first information (FIG. 2: 209: “Security Mode Command (SMC)”) is used for indicating subscription information of the terminal device and/or capability information of the terminal device” (FIG. 2:211; [0042]: “Upon receipt of the SMC message, the eNB 113 compares the UE security capability information received from the UE 111 and UE security capability information received from the MME 115 to validate the UE security capability in step 211”).

Claims 4, 5, 15, 16, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. in view of Jun and European Patent Application No. EP 3,457,752 (Zhang et al.).
	Claims 4, 5; 15, 16; and 23, 24 depend upon claims 1, 12, and 20, respectively.  As discussed above, claims 1, 12 and 20 are disclosed by the combination Suh et al. and Jun.  Thus, those limitations of claims 1, 12, and 20 that are recited in claims 4, 5; 15, 16; and 23, 24; respectively are also disclosed by the combination Suh et al. and Jun.
	In addition with respect to  claims 4, 15 and 23, Suh et al. discloses: “the determining, by the access network device (FIG. 2: “eNB 113”) according to the first information (FIG. 2: 209: “Security Mode Command (SMC)”), whether to perform security processing on to-be-processed data” (FIG. 2:211; [0042]: “Upon receipt of the SMC message, the eNB 113 compares the UE security capability information received from the UE 111 and UE security capability information received from the MME 115 to validate the UE security capability in step 211.  The eNB 113 then selects an AS security algorithm from a list of the security algorithms”).
	However, the combination of Suh et al. and Jun does not clearly disclose the remaining limitations of the claims. To that end, Zhang et al. discloses: “wherein when the to-be-processed data is uplink data, the first information comprises the information used for the terminal device to perform uplink processing (ABSTRACT: “a first security parameter indication is introduced into uplink data”), and when the first information indicates that security processing is preferred to be performed on the uplink data, determining, by the access network device (ABSTRACT: “a base station”) according to subscription information used for the terminal device to perform uplink processing and/or capability information (ABSTRACT: “the first security parameter”) used for the terminal device to perform uplink processing, whether to perform security processing on the uplink data” (ABSTRACT: “a base station can determine, based on the first security parameter indication in the uplink data, whether first security processing of the uplink data is performed by using a first security parameter”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Suh et al. and Jun with the invention of Zhang et al. in order to provide for security processing of uplink data (e.g., see Zhang et al. @ ABSTRACT).
	Regarding claims 5, 16 and 24, depend upon claims 1, 12, and 20, respectively.  As discussed above, claims 1, 12 and 20 are disclosed by Suh et al. Thus, those limitations of claims 1, 12, and 20 that are recited in claims 5, 16 and 24, respectively are also disclosed by the combination of Suh et al. Jun.
	In addition, Suh et al. discloses: “the determining, by the access network device (FIG. 2: “eNB 113”) according to the first information (FIG. 2: 209: “Security Mode Command (SMC)”), whether to perform security processing on to-be-processed data” (FIG. 2:211; [0042]: “Upon receipt of the SMC message, the eNB 113 compares the UE security capability information received from the UE 111 and UE security capability information received from the MME 115 to validate the UE security capability in step 211.  The eNB 113 then selects an AS security algorithm from a list of the security algorithms”).
	However, the combination of Suh et al. and Jun does not clearly disclose the remaining limitations of the claim. To that end, Zhang et al. discloses: “wherein when the to-be-processed data is downlink data ([0013]: “In a possible design, the method further includes: receiving downlink data on the first bearer”), the first information comprises the information used for the terminal device to perform downlink processing, and the determining, by the access network device according to the first information, whether to perform security processing on to-be-processed data comprises: ([0013]: In a possible design, the method further includes: receiving downlink data on the first bearer, where the downlink data is obtained”) when the first information indicates that security processing is preferred to be performed on the downlink data, determining, by the access network device according to subscription information used for the terminal device to perform downlink processing and/or capability information used for the terminal device to perform downlink processing, whether to perform security processing on the downlink data” ([0013]: “the first security processing, the downlink data includes a second security parameter indication, and the second security parameter indication is used to indicate a security parameter used in the first security processing of the downlink data; and selecting the security parameter”). It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Suh et al. and Jun with the invention of Zhang et al. in order to provide for security processing of downlink data (e.g., see Zhang et al. @ [0013]).




Allowable Subject Matter
Claims 6-9, 17-19 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner                   AU2644